Title: To Thomas Jefferson from Maria Cosway, [5 October 1786]
From: Cosway, Maria
To: Jefferson, Thomas



[5 Oct. 1786]

I am very, very sorry indeed, and […] for having been the Cause of your pains in the [Night]; Why would you go? And why was I not more friendly to you and less to Myself by preventing your giving me the pleasure of your Company? You repeatedly said it wou’d do you no harm, I felt interested and did not insist. We shall go I believe this Morning, Nothing seems redy, but Mr. Cosway seems More dispos’d then I have seen him all this time. I shall write to you from England, it is impossible to be wanting to a person who has been so excesvely obliging. I dont attempt to make Compliments, they can be None for you, but I beg you will think us sensible to your kindness, and that it will be with infinite pleasure I shall remember the charming days we have past together, and shall long for next spring.
You will make me very happy, if you would send a line to the post restante at Antwerp, that I may know how you are.
Believe me dr: Sir your Most obliged affectionate servant,

Maria Cosway

